Citation Nr: 1119959	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for arthritis, or muscle or joint pain, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for sensitivity to odors, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for headaches/dizziness, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

5.  Entitlement to service connection for rashes/skin condition, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

6.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

7.  Entitlement to service connection for breathing problems, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 1990 and from November 1990 to July 1991, to include service in Southwest Asia during the Persian Gulf War.  Thereafter, he served for a period of time in the Reserve Component.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

When this case was last before the Board in February 2010, it was remanded to the Originating Agency for additional development.  The case has now been returned to the Board for further appellate action. 

The Veteran's claim for service connection for hypertension is addressed in the Remand that follows the Order section below.




FINDINGS OF FACT

1.  VA has conceded the Veteran has an undiagnosed illness resulting from service in Southwest Asia during the Persian Gulf War manifested by hyperhydrosis.

2.  Arthritis was not present in service or manifested during the first year after discharge from service.

3.  Arthritis/muscle pain/joint pain, sensitivity to odors, headaches/dizziness, rashes/skin condition, chronic fatigue and breathing problems are not etiologically related to service, to include an undiagnosed illness or a medically unexplained multisymptom illness. 


CONCLUSIONS OF LAW

1.  Arthritis or other disability manifested by muscle or joint pain was not incurred in or aggravated by active service, nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010). 
 
2.  A disability manifested by sensitivity to odors was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010). 

3.  A disability manifested by headaches/dizziness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010). 

4.  Rashes/skin condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010). 
 
5.  A disability manifested by chronic fatigue was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010). 

6.  A disability manifested by breathing problems was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for the disabilities enumerated on the title page.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claims, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's full service treatment records (STRs) and service personnel records (SPRs) are associated with the claims files, as are relevant VA treatment records.  The Board notes the case was remanded in part in order to obtain additional STRs that appeared to have been missing, probably assumed to be associated with the Veteran's service in the Reserve Component.  The Originating Agency pursued additional STRs through the appropriate channels and was informed there were no additional records to be obtained, as recorded in a Formal Finding of Nonavailability in May 2010.  Since there are STRs of record pertaining to the Veteran's documented periods of active duty, and because there are apparently no records in the control of the government pertaining to periods of inactive Reserve Component status, the Board finds the duty to assist has been satisfied in regard to STRs.

The Board remanded the case in December 2009 in part order to afford the Veteran VA medical examinations, which were performed in August 2010.  The Board has reviewed the examination reports and finds the Originating Agency substantially complied with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not asserted there are any outstanding VA or non-VA treatment records that would provide evidence relevant to the claims decided herein; the Board is also unaware of any such evidence. 
  
Accordingly, the Board will address the merits of the claims.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and, menstrual disorders.  38 C.F.R. § 3.317(b).

The Secretary has determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations during the Gulf War, discussed in the National Academy of Sciences' (NAS) reports entitled Gulf War and Health, Volume 4, Health Effects of Serving in the Gulf War (Volume 4) and Gulf War and Health, Volume 8: Update to Health Effects of Serving in the Gulf War (Volume 8).  

Based on findings in Volume 4 and Volume 8, VA published a proposed rule on November 17, 2010, to clarify that functional gastrointestinal disorders fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses.  75 Fed. Reg. 70,162.  The attached notice concludes that no other changes to the existing presumptions and no new presumptions relating to multisymptom illnesses are warranted at this time.  In relevant part, the notice also concludes that no new presumptions are warranted for arthralgia, cardiovascular disease, skin conditions, other diseases of the nervous system and respiratory symptoms.  However, the determination not to provide presumptions of service connection for the health effects discussed in Volume 4 and Volume 8 does not preclude VA from granting service connection on a direct basis for these health effects, nor does it change any existing rights or procedures.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for arthritis, or muscle or joint pain

STRs show no indication of arthritis or joint pain during active service.  The report of a medical examination in April 1991 in connection with the Veteran's separation from service shows clinical evaluation of the musculoskeletal system as "normal."  In a concurrent self-reported report of medical history, the Veteran denied history of arthritis or rheumatism, neuritis, lameness or leg cramps.

STRs include a May 1991 letter from the Regimental Surgeon of Regimental Landing Team-5 attesting the Veteran was exposed for approximately 10 days to the fumes and particulate matter generated by burning oil wells during Operation Desert Storm; however, the Veteran was advised of the likelihood such exposure was inconsequential.  In August 1991 the Veteran reported he had received anthrax and anti-nerve prophylaxis during Operation Desert Storm and had been exposed to toxic fumes from burning oil wells.  

In June 1992 the Veteran certified prior to undergoing 15 days of military training that there had been no adverse change in his physical condition since his last physical examination.  In July 1992 the Veteran certified that the 15 days of military training just completed had not caused an adverse change in his physical condition.

Post-service private treatment records show the Veteran was injured in a work-related helicopter crash in February 1997 in which he apparently suffered a compression fracture of the lumbar spine at L1.  

In September 1998 the Veteran presented to Dr. JRM complaining of left foot pain and swelling for the past two days, with no known cause; X-rays showed no fracture or dislocation but the clinical impression was gouty arthritis.  In October 1999 he again had a foot X-ray, this time with a diagnosis of gouty arthritis, but again the X-ray showed no fracture, dislocation or bony lesions.  However, uric acid diagnostics in October 1998, November 1998 and October 1999 were above normal levels.  Uric acid levels in February 2000, July 2000 and February 2002 were within normal limits.  Uric acid was again above normal limits in April 2003, June 2004, and July 2004.  

X-rays of the sacrum and coccyx by Southern Ohio Medical Center in January 2004 showed fracture of the lower sacrum with one of the segments offset.

The Veteran was treated by Southern Ohio Medical Center in July 2004 for right shoulder pain.  X-rays were normal.

A VA doctor's medical note in January 2005 notes a history of gout as well as obesity, hypertension and hyperlipidemia.  Clinical examination was unremarkable, but the physician's assessment in relevant part was gouty arthritis.

The files contain a psychological assessment by Dr. MJH, a psychologist, dated in April 2005.  In relevant part, Dr. MJH stated the Veteran had Persian Gulf Syndrome with reported muscle and joint pains and muscle spasms.

The record contains an undated letter from the Veteran's wife stating the Veteran had been taking arthritis medication for quite awhile. 
 
Dr. JRM submitted letters in April 2006 stating he had treated the Veteran since December 1989, when the Veteran was 19 years of age.  Since the Gulf War Dr. JRM had been treating the Veteran for acute gouty arthritis and a number of other disorders.  Dr. JRM stated the Veteran's diagnosis was at least as likely as not due to exposure to the elements in the Persian Gulf.

The Veteran had a VA medical examination in June 2006 in conjunction with his claim for service connection for hyperhydrosis (which was eventually granted by the RO).  On examination there was no evidence of gouty arthritis in the lower extremities and general medical examination was within normal limits.  However, the VA examiner noted diagnosis of gout, stable on medication.

A VA doctor's medical note in November 2006 shows the Veteran complained of gout with arthritis starting at the toe and then climbing up.  Medication appeared to be providing some relief of symptoms associated with gout.  The Veteran was advised to adhere to a low-calorie, low-salt, low-fat diet and to exercise.  The physician continued the assessment of gout, as well as hypertension, hyperlipidemia and obesity.

The Veteran had a VA C&P joints examination in August 2010 by an examiner who reviewed the claims files.  The Veteran endorsed pain, weakness, swelling, stiffness, instability and fatigability of the wrists, feet, ankles and elbows, all beginning in 1994 and becoming progressively worse.  The Veteran stated pain always began in the feet and then radiated to the other joints.  The examiner performed a clinical examination of the joints and noted observations in detail.  X-rays showed osteoarthritic changes in the shoulders, knees and neck but the remainder of the skeletal system was unremarkable.

The examiner's diagnosis was arthralgia and osteoarthritis of the knees, osteoarthritis of the cervical spine, and arthralgia of the wrists, feet, ankles and elbows.  The examiner stated an opinion that the Veteran's joint complaints are attributable to a diagnosed illness and are less likely than not related to active service.  As rationale the examiner stated the Veteran had a history of gouty arthritis that would be attributed to his multiple joint pains, and each joint coincides with exacerbation of gout.  

The Veteran presented to the VA clinic in September 2010 complaining of pain to the right foot and right great toe.  The clinical impression was gouty arthritis.

On review, the Board notes at the outset that the Veteran did not have arthritis or other joint disease during service, as demonstrated by his STRs.  He also did not have arthritis to any degree within the first year after discharge from service, as demonstrated by post-service treatment records.  Accordingly, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

However, the Veteran has shown arthritis for more than six months after onset; he thus has a chronic disorder to merit consideration under 38 C.F.R. § 3.317(a)(4). 

In this case the Veteran's arthritis has been identified by multiple providers as "gouty arthritis."  Gout is a disorder of purine metabolism characterized by raised blood uric acid level and severe recurrent arthritis resulting from deposition of crystals of sodium urate in connective tissues and articular cartilage; most cases are inherited.  Stedman's Medical Dictionary, 27th Ed., 764.  As gout is not an undiagnosed disease or unexplained multisystem disease, service connection on that basis cannot be granted.

The VA examiner explained that the Veteran's arthritis in other joints is shown to be related to gouty arthritis that first became manifest in the feet.  Thus, similarly, arthritis in those joints is not due to an undiagnosed illness or unexplained multisystem disease.

The Board acknowledges the letter from Dr. JRM asserting that the Veteran's gouty arthritis became manifest only after he returned home from service, although per Dr. JRM's own treatment notes the disease was identified in 1998, seven years after discharge from service.  

In regard to joint pain other than arthritis, such symptoms are documented only in the VA examination report, in which the Veteran endorsed the gamut of joint symptoms associated with an undiagnosed illness.  However, the VA examiner diagnosed arthralgia, which was recently determined by VA to not be presumptively associated with a multisystem illness.  Symptom-based diagnoses such as myalgia and arthralgia are not considered to be diagnosed conditions for compensation purposes.  VBA All-Stations Letter 98-17 (02/26/98).  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted).

The files contain conflicting medical opinions in regard to direct service connection, in that Dr. JRM stated the Veteran's diagnosis was at least as likely as not due to exposure to the elements in the Persian Gulf, whereas the VA examiner stated such a relationship is unlikely.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this case Dr. RJM articulated no clinical rationale for his opinion, while the VA examiner did.  To that degree, the opinion of the VA examiner is more probative.

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also, greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case Dr. RJM presumably had his own office records but cited no other clinical records in support of his opinion, whereas the VA examiner reviewed the Veteran's STRs and the Veteran's post-service VA and private treatment records, to include the office records provided by Dr. RJM.  To that degree also, the opinion of the VA examiner is more probative.

The Board acknowledges that Dr. RJM is the Veteran's attending physician and therefore well-acquainted with the Veteran's symptoms since treatment began in 1998.  However, the Court has expressly declined to adopt a rule that accords greater weight to the opinion of the veteran's treating physician over a VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri, 4 Vet. App. 467, 471-73.

For the reasons articulated above, the Board finds the medical evidence against the claim to be more probative than the medical evidence supporting the claim..

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, although the Veteran believes his arthritis is due to service, he is not competent to make that conclusion; as noted above the most probative medical opinion of record states that such a relationship is unlikely.

The Board also notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. 492, 494-95 (1992) (lay person may provide eyewitness account of medical symptoms).  In this case, however, the Veteran asserts symptoms began in 1994, three years after discharge from service.  The Veteran's own statements accordingly do not show continuity of symptoms to merit consideration for service connection under 38 C.F.R. § 3.303(b).

Finally, the Veteran argued in his substantive appeal that Dr. JRM had only characterized the Veteran's disorder as "gout" because he had to identify it in order to treat it.  The Board simply notes that gout, or gouty arthritis, was diagnosed by several different medical providers in addition to Dr. JRM.  The diagnosis is thus well-established in the record.

Based on the evidence above the Board finds the Veteran's arthritis is not etiologically related to active service, to include an undiagnosed illness or a medically unexplained multisymptom illness.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Service connection for sensitivity to odors

STRs show no indication of sensory impairment during active service.  Report of Medical Examination in April 1991 in association with the Veteran's separation from service shows clinical evaluation of the neurological system as "normal."

As noted above, in June 1992 the Veteran certified prior to undergoing 15 days of military training that there had been no adverse change in his physical condition since his last physical examination, and in July 1992 he certified that the 15 days of military training just completed had not caused an adverse change in his physical condition.

The Veteran had a VA medical examination in June 2006 in conjunction with his claim for service connection for hyperhydrosis (which was eventually granted by the RO).  Neurologic examination was grossly nonfocal.

A VA doctor's medical note in January 2005 is silent in regard to complaint of sensory impairment.  Central nervous system (CNS) examination was grossly normal.

The Board finds on review that there is no clinical evidence of record showing the Veteran has impairment of sensitivity to odors.  The claims files, which contain extensive non-VA medical treatment records, shows no complaint of such symptoms and no indication of a neurological disorder consistent with such symptoms.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case loss of sensitivity to odors has not been clinically established, nor has the Veteran provided any indication as to when subjective symptoms began.  There is accordingly no disability on appeal for which entitlement to service connection can be granted.    

Service connection for headaches/dizziness

STRs show no indication of headaches or dizziness during active service.  Report of Medical Examination in April 1991 in connection with the Veteran's separation from service shows clinical evaluation of the neurological system as "normal." In a concurrent self-reported Report of Medical History the Veteran specifically denied history of dizziness or fainting spells and denied history of frequent or severe headaches.

As noted above, in June 1992 the Veteran certified prior to undergoing 15 days of military training that there had been no adverse change in his physical condition since his last physical examination, and in July 1992 he certified that the 15 days of military training just completed had not caused an adverse change in his physical condition.

A treatment note from Mid-Ohio Cardiology Consultants dated in July 2001 shows the Veteran fell from a ladder and reported feeling dizzy, although this was not a frank syncopal episode.  Neurologic review of symptoms showed no history of seizure disorder.  

A VA doctor's medical note in January 2005 is silent in regard to complaint of headaches or dizziness.  Central nervous system (CNS) examination was grossly normal.

Dr. JRM submitted letters in April 2006 stating he had treated the Veteran since December 1989, when the Veteran was 19 years of age.  Since the Gulf War Dr. JRM had been treating the Veteran for vestibular neuritis and a number of other disorders.  Dr. JRM stated the Veteran's diagnosis was at least as likely as not due to exposure to the elements in the Persian Gulf.

The Veteran had a VA medical examination in June 2006 in conjunction with his claim for service connection for hyperhydrosis (which was eventually granted by the RO).  Neurologic examination was grossly nonfocal.

A VA nursing note in May 2010 shows the Veteran presented complaining of recent dizzy spells and also photophobia with headaches since the weather changed.
 
The Veteran had a VA C&P neurological examination in August 2010 by an examiner who reviewed the claims files.  The Veteran reported a history of headaches and dizziness since 1994 that had become progressively worse.  The examiner diagnosed headaches and vertigo.  The examiner stated headaches and vertigo are attributable to a diagnosed illness and are less likely than not related to service because the Veteran's records are silent in regard to headache or vertigo symptoms.

On review, the Board notes at the outset that the Veteran did not have headaches or dizziness in service, as demonstrated by his STRs.  However, the Veteran has shown complaint of headaches and dizziness for more than six months after onset and thus has chronic symptoms to merit consideration under 38 C.F.R. § 3.317(a)(4). 

As noted above, the files contain conflicting opinions by Dr. JRM on the one hand and by the VA examiner on the other.  Again, the Board notes that the opinion by Dr. JRM is not supported by any clinical rationale whereas the VA examiner provided clinical rationale and also had the benefit of STRs and post-service medical records to review.  Therefore, the Board has found the opinion of the VA examiner to be more probative.

The Veteran asserts symptoms began in 1994, three years after discharge from service.  The Veteran's own statements accordingly do not show continuity of symptoms to merit consideration for service connection as a chronic and continuous disorder under 38 C.F.R. § 3.303(b).

Because the most probative medical opinion asserts the Veteran's headache disorder is not due to a disability that is etiologically related to service, the Board finds the criteria for service connection are not met and the claim must be denied.
 
Service connection for rashes/skin condition

STRs show the Veteran was treated for an infected insect bite in April 1990.  In August 1990 he was treated for pediculosis pubis (crab lice).  In January 1991 he was treated for tinea pedis (athlete's foot).  Report of Medical Examination in April 1991 in connection with the Veteran's separation from service shows clinical evaluation of the skin as "normal."  In a concurrent self-reported Report of Medical History the Veteran specifically denied history of skin diseases.

A VA doctor's medical note in January 2005 is silent in regard to complaint of skin disorders, and clinical examination did not disclose any skin abnormality.

In the record of a psychological assessment in April 2005, Dr. MJH stated the Veteran had Persian Gulf Syndrome with reported leg rashes.

The Veteran had a VA medical examination in June 2006 in conjunction with his claim for service connection for hyperhydrosis (which was eventually granted by the RO).  On examination there was no evidence of a rash on the body.

The Veteran had a VA C&P skin diseases examination in August 2010 by an examiner who reviewed the claims files.  The Veteran reported rash along the boot line of the bilateral lower extremities that became manifest during service and never resolved.  The condition flares up once every 6 months, lasts 2 weeks and then resolves.  There was no rash on examination.  The examiner diagnosed dermatitis, currently resolved.  The examiner stated the skin complaints are attributable to undiagnosed illness but not likely related to active service.  As rationale the examiner stated the Veteran was treated in service for pubic lice and treated in 2000 for skin rash related to medication.

The Board notes at the outset that there is no medical evidence of record, either in VA or non-VA treatment records, showing a current rash.  The Veteran has reported intermittent or recurrent rashes, but no rash is documented.

In regard to etiology of the Veteran's intermittent or recurrent rash, the VA examination report refers to a rash that is "likely" attributable to undiagnosed illness but not likely related to active service.  The Board can only interpret this inconsistent opinion to an omission of the word "not" in the examination report (i.e., "not likely attributable to undiagnosed illness".)  There is simply no way the examiner could have articulated a theory of causation in which a disorder could be attributable to undiagnosed disease but not to service, especially since the examiner noted the Veteran's disorders during service had resolved with medication.  

The Board also notes the crab lice and athlete's foot for which the Veteran was treated during service are by their nature acute and transitory disorders that resolve with treatment, as appears to be the case here.  Separation examination showed the skin to have been normal, and there is no documentation since separation from service of any chronic skin disorder.

In sum, the Veteran has shown he was treated for skin problems during service, but the evidence does not show he has had a skin disorder at any time during the pendency of this claim that is related to his symptoms during service or otherwise etiologically related to service.

Based on the evidence above the Board finds the criteria for service connection for a rash or other skin disorder are not met.  Accordingly, the claim must be denied. 
  
Service connection for chronic fatigue

STRs show no indication of chronic fatigue during active service.  Report of Medical Examination in April 1991 in connection with the Veteran's separation from service shows clinical evaluation of all systems as "normal." 

A VA doctor's medical note in January 2005 is silent in regard to complaint of chronic fatigue.  CNS examination was grossly normal.

The Veteran had a VA medical examination in June 2006 in conjunction with his claim for service connection for hyperhydrosis (which was eventually granted by the RO).  Neurologic examination was grossly nonfocal.
 
The Veteran had a VA C&P infectious diseases examination in August 2010 by an examiner who reviewed the claims files.  The Veteran reported a history of daily fatigue for 19 years since returning home from service.  The Veteran endorsed fatigue, short-term memory loss, painful and enlarged lymph nodes, unexplained muscle pain, pain that moves from joint to joint, headaches, unrefreshing sleep and extreme exhaustion after exercise.

The examiner diagnosed fatigue and stated the Veteran's fatigue complaints were attributable to a diagnosed illness and not likely related to active service.  The examiner stated as rationale that treatment records in 2006 and 2009 show the Veteran's physician instructed the Veteran to advise him if he developed fatigue while on a particular medication, but there is no indication of such fatigue.  Laboratory diagnostics show no indication of thyroid disease or anemia, and the Veteran had not complained of fatigue in the last five years of VA treatment of record.  Accordingly, the examiner could not find a chronic disease process.

The Board notes at the outset that there is no medical evidence showing that the Veteran has been diagnosed with chronic fatigue syndrome and the uncontroverted medical opinion of record, in the form of the VA examination report, states the Veteran's claimed chronic fatigue is not related to service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In the case if chronic fatigue, unlike the other disorders on appeal, the Veteran now asserts symptoms began during service and has been chronic since discharge from service.  The Board must assess the credibility of this assertion.

As noted above, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 466.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran's current account of chronic fatigue symptoms since service is not credible because it is inconsistent with the documented medical evidence of record.  His discharge examination is negative for any such complaints, and his voluminous post-service treatment records from VA and non-VA providers are similarly negative.  It is simply not credible that the Veteran would have been experiencing the symptoms of which he now complains without mentioning them while undergoing examinations and treatments for a host of other reported problems.  The Board notes in this regard that Buchanan does not apply because contemporaneous medical evidence does in fact accompany the record, but does not support the Veteran's current contentions. 

Based on the evidence and analysis above, the Board finds the criteria for service connection for chronic fatigue are not met.  Accordingly, the claim must be denied.
 
Service connection for breathing problems

STRs show no indication of a breathing problem during service.  Report of Medical Examination in April 1991 in connection with the Veteran's separation from service shows clinical evaluation of the lungs and chest as "normal." In a concurrent self-reported Report of Medical History, the Veteran specifically denied history of asthma or shortness of breath, pain or pressure in the chest or chronic cough.

As noted above, STRs include an attestation from the Regimental Surgeon that the Veteran was exposed to the fumes from burning oil wells.

A treatment note from Mid-Ohio Cardiology Consultants dated in July 2001 notes under review of symptoms that there was no history of asthma, emphysema or chronic obstructive pulmonary disease (COPD).  On examination the lungs were clear.  During follow-up by the same provider in August 2001, the lungs were once again clear.

The Veteran was treated at Southern Ohio Medical Center in December 2003 for cough and chest discomfort, but chest X-rays showed no active lung disease.  He was treated by the same provider for flu-like symptoms in January 2004 but again chest X-rays were normal. 

A VA doctor's medical note in January 2005 notes no complaint of respiratory problems.  Clinical examination showed the lungs to be clear with no rales or rhonchi and air passage present bilaterally.

The Veteran had a VA medical examination in June 2006 in conjunction with his claim for service connection for hyperhydrosis (which was eventually granted by the RO).  On examination the lungs were clear to auscultation.

A VA doctor's medical note in November 2006 shows the Veteran complained of gout symptoms.  There was no report of respiratory problems.  Clinical examination showed the lungs to be clear with no rales or rhonchi and air passage present bilaterally.

Similarly, a VA doctor's medical note in May 2007 shows the Veteran complained of PTSD symptoms but did not report respiratory problems.  Clinical examination showed the lungs to be clear with no rales or rhonchi and air passage present bilaterally.

In a VA doctor's medical note in October 2007, it was noted the Veteran complained of chills, coughing and sinus problems.  Clinical examination of the lungs showed occasional conducted sounds present but air passage present bilaterally.  The clinical assessment was sinusitis.

It was noted in a VA doctor's medical notes in December 2009 and May 2010 the Veteran had no respiratory complaints.  Clinical examination showed the lungs to be clear with no rales or rhonchi and air passage present bilaterally.

The Veteran had a VA C&P respiratory diseases examination in August 2010 by an examiner who reviewed the claims files.  The Veteran reported occasional productive cough once every eight weeks.  He reported shortness of breath daily with moderate dyspnea on exertion since 1996.  The Veteran's wife described periods in which the Veteran would stop breathing during sleep.  Chest X-rays showed no active disease.  The examiner diagnosed current sleep apnea, attributable to a diagnosed illness and less likely than not related to service since the Veteran's records are silent in regard to sleep apnea.

In a September 2010 addendum the examiner noted the Veteran had an overnight polysomnography study that demonstrated very severe obstructive sleep apnea (OSA); spirometry was suggestive of immature lung disease (ILD) with restrictive pulmonary disease.

According to VA doctor's medical notes in January 2011, the Veteran had no respiratory complaints.  Clinical examination showed the lungs to be clear with no rales or rhonchi and air passage present bilaterally.

The Board notes at the outset that the Veteran is not shown to have had a chronic respiratory disorder or chronic respiratory symptoms during service and has not shown such a disorder or symptoms after discharge from service.  During every examination of record the Veteran had no active lung disease until the recent sleep study showed ILD.  

In regard to the diagnosed sleep apnea, which is the only breathing disorder objectively demonstrated by the record, the Veteran has firmly stated he specifically is not seeking service connection such disorder.  Further, the VA examiner expressed an opinion that sleep apnea is not etiologically related to service.

The Veteran asserts symptoms began in 1996, five years after discharge from service.  The Veteran's own statements accordingly do not show continuity of symptoms to merit consideration for service connection under 38 C.F.R. § 3.303(b).

Based on the evidence and analysis above the Board finds the criteria for service connection for breathing problems are not met.  Accordingly, the claim must be denied.

Benefit of the doubt

In arriving at the conclusions above the Board has carefully considered the benefit-of-the-doubt rule.  Because the evidence preponderates against these claims, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for arthritis, or muscle or joint pain, is denied.

Service connection for sensitivity to odors is denied.

Service connection for headaches/dizziness is denied.

Service connection for rashes/skin condition is denied.

Service connection for chronic fatigue is denied.

Service connection for breathing problems is denied.


REMAND

The Board finds that further development is required before the claim for service connection for hypertension is adjudicated.

During the course of this appeal, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) and he has asserted that his claimed hypertension is due to this service-connected disability.  VA has a duty to consider a claim under all theories of entitlement and must fully and sympathetically develop a veteran's claim to its optimum, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Originating Agency has not adjudicated the question of secondary service connection for hypertension, so remand is necessary at this point.

The Board notes at this point that during the pendency of this claim 38 C.F.R. § 3.310 was amended, effective October 10, 2006, but the amendments to this section are not liberalizing.  Therefore, the originating agency should apply the former version of the regulation.

Further, the files contain conflicting medical opinions regarding the etiology of the claimed hypertension.  A private physician submitted letters dated in April 2006 asserting the Veteran's hypertension is likely related to environmental exposures during the Persian Gulf War, while a VA examiner in August 2008 stated a contrary opinion, but neither of those opinions cited any clinical rationale.  Thus, neither opinion is adequate for adjudication purposes, and the Veteran should be afforded a VA examination in order to obtain an adequate opinion regarding entitlement to service connection on both a direct and a secondary basis.    

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided with notice of the evidence required to establish entitlement to service connection for hypertension on a secondary basis, to include the respective duties of VA and the claimant in obtaining such evidence.

The Veteran should thereafter be provided appropriate time in which to respond.

2.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to determine the etiology of the Veteran's hypertension.

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his active service or was caused or permanently worsened by service-connected PTSD.

The rationale for each opinion expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


